Mr. Justice Wolf
delivered, the opinion of the court.
The only point presented by this appeal is that the jury•men who pronounced a verdict in the trial below had lost jurisdiction over the case inasmuch as, although they began their deliberations before the expiration of their term,' as alléged, yet, .according to the appellant, they rendered their verdict after the ’ expiration of such term. This defect of jurisdiction was raised by motion for a new trial.'
The record in this case is most imperfect if the' appellant is right in his facts, because.the record shows that the verdict *1004was rendered on March 31,. 1913. The alleged jury term of this particular set of jurymen would,, as contends the appellant, have expired at the end of the 31st day of March. There is a bill of exceptions in the record and this bill of exceptions shows that the jury returned into the courtroom at 12.30 a. m. on April 1, 1913. A discrepancy existing between the judgment roll and the bill of exceptions, the attorney for the appellant orally prayed that the case should be seilt back to the secretary of the district court to correct the differences that existed between the judgment roll and the bill of exceptions.
Motions of this kind should not be deferred until the hearing and shohld be made in writing, specifically showing the matter, to be corrected and also proving by affidavit or otherwise the matter to be corrected. If, for example, this motion should be granted as prayed, the secretary of the court 'below would not know what there was to correct.
In a proper case we might perhaps send a case back for correction by the court below, but only where the matter to be corrected was clearly stated and the appellant showed that some injustice had been done him. Without a showing of such injustice the court would not send a- case back on a technical ground like the one assigned here.
Even if the bill of exceptions be considered as authoritative and the point fully before us, we do not think that the contention of the appellant could prevail.
Section 197 of the Code of Criminal Procedure provides:
“Section 197. — The persons whose names are so returned shall be known as regular trial jurors of the distinct court, for the district in which they have been drawn, and they must serve for one year and until other persons are selected and returned. ’ ’
The “regular trial jurors” to whom this section refers are selected by jury commissioners. There was no showing made in this case that the “other persons” to whom the section relates had been selected and returned, and by the terms of the law the so-called “regular trial jurors” must serve *1005until their successors are selected and returned. A similar point lias been so decided in the case of The People v. Richards, 1 Cal. App., 576. That court also held that the provisions of the code as to selecting jurors, was directory and should be given' a liberal construction.
However, even if the new “regular trial jurors” for the ensuing year of 1913-14 had been selected, the verdict in this case could not have been annulled. The “regular trial jurors ’ ’ to whom section 197 refers are, so to speak, potential jurymen or. candidates for the jury bos. The particular jury that is to try a case may, in emergencies, be made up of other men besides the “regular trial jurors.” As a matter of history a jury composed of twelve men or petit jury existed long •el of “regular trial jurors'.” When twelve men are sworn to try a case they are not, for the time being, in the sense of the statute, “regular trial jurors,” but are a petit jury sworn to try the issue between the government and the defendant. Such a duty is paramount and is continuing, and as these twelve men who tried the appellant were duly qualified and sworn to try the issues between the government and the defendant, the mere fact that their term of service as “regular trial jurors” had expired would not relieve them from the necessity of going on with a case which they had begun.
We find no other error in the record. The motion of the appellant must be overruled and the judgment of the court below affirmed.”
Judgment affirmed. and motion to correct the transcript of the record overruled.
Chief Justice Hernández and Justices del Toro and Alclrey concurred.
Mr. Justice MacLeary took no part in this decision.